t c summary opinion united_states tax_court guillermo javier arguello petitioner v commissioner of internal revenue respondent docket no 8821-10s filed date guillermo javier arguello pro_se karen j lapekas for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to a dollar_figure business_bad_debt deduction claimed on a schedule c profit or loss from business included with his federal_income_tax return background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida at all times relevant petitioner was employed by guggenheim investments not much is known about that company except that it was owned by an individual identified in the record only by surname--mr guggenheim mr guggenheim also owned various other companies or businesses guggenheim companies although formally an employee of guggenheim investments petitioner provided services to other of the guggenheim companies as well the record is less than clear regarding the extent to which the guggenheim companies transacted any business between or among themselves netrostar inc netrostar a corporation organized by marcin ladowski before the year in issue offered internet web site design services to its customers during petitioner mr guggenheim and mr ladowski then the sole shareholder of netrostar met to discuss a business arrangement among themselves one or more of the guggenheim companies and netrostar apparently at that time netrostar was in need of financing and customer client referrals mr guggenheim and petitioner agreed to provide financing share customer lists and contribute management services to netrostar in return mr guggenheim and petitioner each were to receive a one-third ownership_interest in netrostar agreement although neither was issued any shares of netrostar’s stock the agreement was not reduced to writing petitioner characterized the agreement as a a gentleman’s agreement evidenced only by a handshake the agreement was intended to be symbiotic-- netrostar would receive needed financing business referrals and management assistance and the guggenheim companies could take advantage of the web site design services netrostar offered as it turned out towards the end of one of the guggenheim companies was not doing well and mr guggenheim focused his attention and apparently his financial resources on that company which to some extent frustrated the goal of the agreement as best we can determine from what has been submitted mr ladowski was netrostar’s only employee during although petitioner did provide some accounting or bookkeeping services to that company the guggenheim companies and or their customers did not generate the income that netrostar expected to receive from those sources furthermore according to petitioner because mr guggenheim began pouring all of his money into one of the other guggenheim companies guggenheim investments and netrostar were unable to satisfy payroll obligations and other accounts_payable during this time mr ladowski’s salary from netrostar was modest and taking into account the financial demands of his family he was unable to afford a car that he needed in order to keep netrostar in business netrostar’s financial status did not allow mr ladowski’s modest salary to be increased according to petitioner mr guggenheim wanted netrostar to continue operations presumably to fill the needs of some of his companies petitioner devised a plan that would provide mr ladowski with the car that he needed to keep netrostar in business and in turn further the interests of mr guggenheim in date petitioner purchased a alfa romeo alfa that was in need of major repairs the cost of the car repairs and reconditioning all of which according to petitioner were paid through charges to one of his credit cards totaled dollar_figure at some point before the close of the year petitioner sold the alfa to mr ladowski who used it for business and personal purposes it is unclear in whose name the car was titled in order to pay petitioner for the alfa mr ladowski as netrostar’s director signed a promissory note dated date note the terms of the note obligated mr ladowski or netrostar we are not sure which to pay dollar_figure to petitioner in installments of dollar_figure on the first day of each month for twenty four months commencing on date by the end of payments made pursuant to the note plus a payment made to petitioner in connection with an apparent modification of the terms of the note as more fully discussed below reduced the outstanding principal owed on the note to dollar_figure the debt evidenced by the note was not the only form of financing that petitioner provided to mr ladowski or netrostar petitioner was also liable as a cosigner on a visa credit card account with a balance of dollar_figure as of the close of 2although the note references netrostar as the debtor petitioner’s testimony suggests that he considered mr ladowski to be the debtor we will follow the paper and treat netrostar as the debtor 3the note is dated date which hardly allows for the payments to commence on date furthermore the note provides for interest but the repayment schedule does not take the accrual of interest into account these discrepancies are unexplained that credit card account was used to pay netrostar expenses petitioner was also a cosigner on two american express credit card accounts used to pay expenses related to one or more of the guggenheim companies credit card accounts in date petitioner agreed to relieve netrostar of its obligation for the balance due on the note which at the time was dollar_figure in exchange for an additional dollar_figure payment to be made before the end of the year and mr guggenheim’s agreement to assume petitioner’s obligations incurred as a cosigner on the credit card accounts petitioner’s federal_income_tax return includes a schedule c that shows petitioner as the proprietor of a business described as a financing company at trial petitioner admitted that during he was not in the trade_or_business of lending money petitioner claimed a dollar_figure bad_debt deduction on the schedule c the deduction relates to the outstanding balance on the note as of the close of because no income is reported and no other deductions are claimed on the schedule c the bad_debt deduction resulted in a dollar_figure net_operating_loss that is taken into account in the adjusted_gross_income reported on petitioner’s return the bad_debt deduction is disallowed in the notice according to the notice the bad_debt deduction is not allowable because petitioner did not establish that the business_expense shown on his return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to his business discussion according to petitioner the debt to which the bad_debt deduction relates was incurred in order to enhance his relationship with mr guggenheim and or his employment with guggenheim investments as petitioner views the matter the debt was incurred in pursuit of his trade_or_business as an employee of guggenheim investments the debt was worthless as of the close of and he is entitled to the bad_debt deduction claimed on his return according to respondent neither the note nor the alfa purchase gave rise to a bona_fide debt between netrostar and petitioner but if one of them did the debt was not worthless as of the close of and even if it was the debt is properly treated as a nonbusiness_bad_debt and not as a business_bad_debt 4we are not sure how respondent expected petitioner to establish that the expense giving rise to the bad_debt deduction could have been paid but we get the point deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deductions claimed rule a see also 503_us_79 308_us_488 292_us_435 a taxpayer is entitled to a deduction for a debt business or nonbusiness that becomes wholly or partially worthless during the taxable_year see sec_166 only a bona_fide debt qualifies for the bad_debt deduction sec_1_166-1 income_tax regs the distinction between a business_bad_debt and a nonbusiness_bad_debt is important because business bad_debts offset income dollar-for-dollar see sec_166 d a while a nonbusiness_bad_debt is treated as a loss arising from the sale_or_exchange of a capital_asset held for not more than one year see sec_166 sec_1_166-5 income_tax regs we need not concern ourselves with the distinction here however because for the following reasons we find that petitioner has failed to establish that any debt evidenced by the note or otherwise was worthless within the meaning of sec_166 as of the close of 5petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not there is no standard test for determining worthlessness whether and when a debt becomes worthless depends on all the facts and circumstances 14_tc_1282 in general the year of worthlessness must be established by identifiable events constituting reasonable grounds for abandoning any hope of recovery see 77_tc_582 a creditor’s determination that there is no hope of recovery_of a debt due and owing must be made in the exercise of sound business judgment and based upon information that is as complete as is reasonably obtainable regarding the debtor’s financial condition or ability to satisfy the debt see 54_tc_239 we assume without finding that the alfa purchase and the resultant note created a bona_fide debt owed to petitioner by netrostar we cannot assume and do not find that as of the close of netrostar’s financial condition although shaky prompted petitioner to relinquish his rights to collect the balance on the note the evidence shows and we find that the debt was extinguished not so much on account of netrostar’s ability or inability to pay but rather pursuant to an arrangement that allowed petitioner to avoid potential liabilities in connection with the credit card accounts see 28_tc_1281 a debt is not worthless where the creditor for considerations satisfactory to himself voluntarily releases a solvent debtor from liability am felt co v burnet 58_f2d_530 d c cir aff’g 18_bta_504 that is what happened here accordingly we find that petitioner has failed to establish that the debt to which the deduction here in dispute relates was as of the close of wholly or partially worthless within the meaning of sec_166 and further find that he is not entitled to the bad_debt deduction here in dispute to reflect the foregoing decision will be entered for respondent
